Citation Nr: 1205776	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1985 to September 1985 and from February 2003 to December 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2004 by the Department of Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran is currently rated at 10 percent disability for service connected mild arthritis of the left knee by x-ray with patellar tendinitis.  He and his representative contend his current rating does not accurately reflect his current symptomatology.  

The Board notes that the Veteran's left knee was last examined by VA in April 2009, over two years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his left knee disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). 

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims file must be made available for the examiner to review, and the examination report must indicate that this was accomplished.  All appropriate tests or studies (to include x-rays) should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to describe all manifestations and symptoms of the Veteran's service-connected left knee disability.  The examiner should report the range of motion of the left knee in degrees. The examiner is asked to report whether ankylosis in the left knee is present, and if so, at what degree; and report whether the knee is unstable.  The examiner should report whether the left knee disability is manifested by weakened movement, excess fatigability, lack of endurance, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, the examiner should also consider the Veteran's lay statements regarding his symptomatology. 

The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

2. The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, he and his representative will be provided with a Supplemental Statement of the Case.  An appropriate period of time will be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


